Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (US 5,591,522 A1) in view of Kiyoshi et al (JP2001222919A).
With regards to claims 1-2, Sakai discloses an insulating tape for flat cable used in electronic wiring, the insulating tape comprising, laminated in order, a polyester film 12 (insulating film), an anchor coat (not depicted), and an adhesive layer 11 (Sakai: col. 2, lines 24-31; col. 9, lines 40-45; col. 10, lines 21-26; Fig. 4(a)). The adhesive layer has a thickness of 0.03 to 0.2 mm (30 to 200 microns), which overlaps the claimed range of 10 to 30 microns, establishing a prima facie case of obviousness (See MPEP 2144.05) (Sakai: col. 2, lines 57-60). Similarly, the anchor coat has a thickness of 0.1 to 30 microns, which overlaps the claimed range of 15 to 50 microns (Sakai: col. 3, lines 45-48). Regarding the claimed hot melt adhesive, it is noted that the adhesive material of Sakai (i.e., a polyolefin such as LDPE) is disclosed in the present specification as a hot-melt adhesive material (Sakai: col. 3, lines 35-39). Regarding the claimed rigidity and strength imparting function of the insulating film, it is noted that the claim recites “thereby allowing conductor terminals of a flexible flat cable,” which technically does not 
Sakai does not appear to disclose the anchor coat as having a composition comprising 100 parts by mass of a thermoplastic saturated copolyester resin, and 3 to 25 parts by mass of a compound having two or more isocyanate groups per molecule.
Kiyoshi discloses a heat seal tape (reinforcing tape) having excellent flexibility (i.e., is flexible) and designed for a flat cable, the heat seal tape comprising an anchor coat layer 2 and a heat seal layer 3, laminated in order (Kiyoshi: Figs. 1-2; para. [0012]-[0019]). The anchor coat layer of Kiyoshi comprises a combination of a thermoplastic saturated polyester formed from multiple dihydric alcohol monomers (i.e., rendering the polyester a copolyester) and a multifunctional compound having between two and six isocyanate groups (Kiyoshi: para. [0014]-[0015]). The amount of multifunctional compound ranges from 0.5 to 10 parts by mass per 100 parts of polyester resin, which overlaps the claimed range of 3 to 25 parts mass of the multifunctional compound per 100 parts polyester resin (Kiyoshi: para. [0016]). Sakai and Kiyoshi are analogous art in that they are related to the same field of endeavor of tapes comprising a hot melt adhesive layer and an anchor coat layer. A person of ordinary skill in the art would have found it obvious to have selected the composition of Kiyoshi for the anchor coat material of Sakai, in order to provide improved heat resistance, durability, and blocking resistance (Kiyoshi: abstract). The ranges taught in Kiyoshi overlaps the claimed ranges. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
In addition, although the tape of Sakai comprises a hot-melt adhesive, Sakai does not appear to teach selection of a thermoplastic saturated copolyester adhesive for the hot-melt adhesive. However, it 
With regards to claim 6, the anchor coating thickness of 0.1 to 30 microns disclosed in Sakai overlaps the claimed range of 15 to 40 microns, thereby establishing a prima facie case of obviousness (see above discussion).
With regards to claim 7, the anchor coat of Kiyoshi comprises 0.5 to 10 parts by mass of a compound containing two or more isocyanate groups (component b2) per 100 parts by mass of the polyester resin (component b1), which is substantially close to the claimed range of more than 10 parts by mass to equal to or less than 25 parts by mass of a compound containing two or more isocyanate groups per 100 parts by mass of the polyester resin (See above discussion). Essentially, there exists an infinitely small distance between the claimed endpoint and the endpoint of Kiyoshi (i.e., 10 parts by mass versus just above 10 parts by mass). Selection of this range would have been obvious for the purpose of enhancing heat resistance, durability, and blocking resistance (Kiyoshi: abstract). It has been held that a prima facie case of obviousness exists when the claimed and prior art ranges do not overlap but are merely close. In the instant case, the proportions are so close that one skilled in the art would have expected the amounts of the compound containing two or more isocyanate groups disclosed by Kiyoshi and recited in the claims to have provided for the same properties. See MPEP 2144.05.



Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kiyoshi as applied to claims 1 and 2 above, and in further view of Shanai et al (US 2014/0158398 A1).
With regards to claim 4, Sakai and Kiyoshi teach a heat seal tape as applied to claim 1 above. However, Sakai and Kiyoshi do not appear to teach a softening temperature of 95C or higher.
Shanai discloses an adhesive resin composition used in forming a film for covering a flat cable, the film having structure and function similar to that of the claimed invention and Kiyoshi, in that it comprises a base film, an anchor coat, and an adhesive layer laminated in order, and further in that the film is used to protect a flat cable from high temperatures while remaining flexible (Kiyoshi: Figs. 1 and 2; para. [0003]-[0005] and [0064]). Sakai, Kiyoshi, and Shanai are analogous art because they are related to the same field of endeavor of adhesive films for protecting flat cables. Shanai teaches adjusting the softening point of the film material based on the needs one of ordinary skill has, with higher softening temperatures leading to difficult hot melt processing, and lower softening temperature leading to worse heat resistance (Shanai: para. [0046]). Effectively, then, Shanai acknowledges softening point as a result-effective variable, and provides motivation to one of ordinary skill to adjust the softening point of the film material, based on a desired balance between hot melt processing and heat resistance (Shanai: para. [0046]). Therefore, one of ordinary skill would have found it obvious to have optimized the softening temperature of the tape of Sakai and Kiyoshi, based on the instruction of Shanai, in order to achieve a film having ideal hot melt processing and heat resistance (Shanai: para. [0046]). See MPEP 2144.05. It is noted that the claim is only drawn to a softening temperature of 95C or higher in the reinforcing tape, meaning that any of the layers of the tape may have the required softening temperature to meet the claim. Since the insulating film of Sakai is designed to have an insulating function, one of ordinary skill would tend towards higher softening temperatures for the insulating film of Sakai, since heat resistance is particularly desirable, and the insulating film is not melt processed (See 
With regards to claim 8, Sakai and Kiyoshi teach a cable as applied to claim 2 above. Shanai teaches that amorphous resins in particular are widely used for adhesion purposes (Shanai: para. [0009]). Therefore, one of ordinary skill would have found it obvious to have selected an amorphous, or non-crystalline, copolyester for the anchor coat of Sakai and Kiyoshi, since amorphous resins have higher adhesion, adhesion being a main function of the anchor coat of Sakai (Shanai: para. [0009]). However, it is further noted that based on the disclosure of Shanai, an amorphous polyester is one of two choices known in the art, and therefore selection of an amorphous polyester constitutes selection of one option from a list of prior art-recognized solutions (i.e., it would have been obvious to try an amorphous polyester for the anchor coat polyester of Sakai) (Shanai: para. [0009])

Response to Arguments
	Applicant’s arguments have been considered but they are not found persuasive.
	Applicant argues that Sakai discloses a polyolefin adhesive, while Kiyoshi discloses a polyester adhesive, and therefore, since the adhesives of Sakai and Kiyoshi are distinct, there exists no motivation to combine Sakai with Kiyoshi. These arguments are not found persuasive as a finding that two materials are distinct does not necessarily render art-accepted motivation unsuitable. That two materials are distinct does not imply that one cannot be replaced with another, or that they cannot be mixed. In the interest of compact prosecution, the Examiner further notes that Sakai describes its polyolefin adhesive as “subject to no particular limitation,” and that it may include copolymers of polyester-forming materials such as unsaturated carboxylic acids, their grafts, or the like. It is submitted that the polyester of Kiyoshi includes polyester-forming materials, that the material of Kiyoshi is capable of grafting with the material of Sakai, or, at the very least, the polyester of Kiyoshi is “like” the additional materials 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783

/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783